MEMORANDUM **
Edin Gramajo, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have reviewed the response to the court’s September 9, 2008 order to show cause. Reviewing for substantial evidence, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the IJ’s denial of Gramajo’s asylum claim. Gramajo failed to establish past persecution because he did not testify that he was ever harmed in Guatemala. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir.2005). To the extent Gramajo challenges the IJ’s finding that he did not establish a well-founded fear of future persecution, we conclude that substantial evidence supports the IJ’s finding, in light of changed country conditions in Guatemala and the generalized nature of Gramajo’s fear. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002).
Because Gramajo failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006). Substantial evidence also supports the IJ’s denial of CAT protection. See Zheng v. Ashcroft, 332 F.3d 1186, 1194-95 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.